DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-14 are objected to because of the following informalities:
Claims 11-14 each begin in line 1 with “The method of 2…”, which should be changed to “The method according to claim 2…” to properly claim dependency to Claim 2 and be consistent with the language used in the remainder of the claim set.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the polyimide coating" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a dielectric layer” and Claim 2 recites “a tie layer”, but nowhere in the preceding claims is there recitation of “the polyimide coating”. It would not be clear to the skilled artisan what is being referred to as “the polyimide coating”. The examiner notes that for purposes of examination, “the polyimide coating” will be understood to refer to the “dielectric layer” of Claim 1.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2 discloses the limitation “selectively applying a first side dielectric layer”. The word “selectively” is ambiguous and does not serve to further limit the claim. The instant specification does not further explain what is intended by “selectively applying..” [0065]. The examiner notes that for purposes of examination, the claim will be considered to be met when a first side dielectric layer is applied.
Claims 15-22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 3 discloses the limitation “pattern etching [the base material…]”. It is unclear what is meant by “pattern etching” and what the limitation is requiring within the claims. The instant specification does not provide further clarity on what is meant by “pattern etching”, and the skilled artisan would not be able to easily ascertain if “pattern etching” is a specific method of etching, or if it is requiring the etching to be performed in such a manner as to produce a pattern.  The examiner notes that for purposes of examination, the claim will be considered to be met when any pattern is etched onto the base material. Claims 16-22 and 26 are also rejected due to their dependency on Claim 15. 
Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, lines 5 and 11 discloses the limitations “pattern developing the photoimageable polyimide layer” and “pattern developing the second photoimageable polyimide layer”, respectively. It is unclear what is meant by “pattern developing” and what the limitation is requiring within the claims. The instant specification does not provide further clarity on what is meant by “pattern developing”, and the skilled artisan would not be able to easily ascertain if “pattern developing” is a specific method of developing, or if it is requiring the developing to be performed in such a manner as to produce a pattern.  The examiner notes that for purposes of examination, the claim will be considered to be met when any pattern is developing onto the base material. Claim 24 is also rejected due to its dependency on Claim 23.
Claim 23, line 6 discloses the limitation “pattern etching [a foil side of the base material…]”. It is unclear what is meant by “pattern etching” and what the limitation is requiring within the claims. The instant specification does not provide further clarity on what is meant by “pattern etching”, and the skilled artisan would not be able to easily ascertain if “pattern etching” is a specific method of etching, or if it is requiring the etching to be performed in such a manner as to produce a pattern.  The examiner notes that for purposes of examination, the claim will be considered to be met when any pattern is etched onto the base material. Claim 24 is also rejected due to its dependency on Claim 23.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, line 2 discloses the limitation “selectively applying a reference electrode material”. The word “selectively” is ambiguous and does not serve to further limit the claim. The instant specification does not further explain what is intended by “selectively applying..” [0065]. The examiner notes that for purposes of examination, the claim will be considered to be met when a reference electrode material is applied.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, line 2 discloses the limitation “selectively applying a reference electrode material”. The word “selectively” is ambiguous and does not serve to further limit the claim. The instant specification does not further explain what is intended by “selectively applying..” [0065]. The examiner notes that for purposes of examination, the claim will be considered to be met when a reference electrode material is applied.
Claim 26, line 3 discloses the limitation “the separator side”. There is insufficient antecedent basis for this limitation in the claim. Nowhere in the preceding claims is there any mention of a separator, “separator side”, nor any indication on what would be considered a “separator side”. It would not be clear to the skilled artisan with the context provided in the claims what side would be considered “the separator side”. The examiner notes that for purposes of examination, the application of a reference electrode material on any side of the base material will be considered to read on the claim.  
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28, line 4 discloses the limitation “selectively applying a reference electrode material”. The word “selectively” is ambiguous and does not serve to further limit the claim. The instant specification does not further explain what is intended by “selectively applying..” [0065]. The examiner notes that for purposes of examination, the claim will be considered to be met when a reference electrode material is applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) and further in view of Daroux et al. (US 6267790B1).
In Regards to Claim 1:
Suguro discloses a method of manufacturing an electrode tab (1), comprising: starting with a base material (plate, 2a) having a first side (top side) and the second side (bottom side) (see Figure 2); disposing a dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a), and developing the dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017, 0023, 0040]).
Suguro is deficient in disclosing that the method includes a step of etching the first side of the base material. 
Daroux discloses a method of providing a seal between a battery tab (lead) and the packaging of a battery (p.11, Col. 3, lines 38-40). Daroux further discloses that the method includes a step of treating the tab (lead) to enhance adhesion and thereby improve the strength of the seal, wherein the treatment may include etching the surface of the tab (lead) to clean and roughen the surface which results in increased surface area (p.11, Col.3, lines 43 and p.12, Col. 6, lines 45-55).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of etching the first side of the base material, with a reasonable expectation of success in increasing the surface area of the base material and preparing the base material to have enhanced adhesion with other applied materials, as taught by Daroux. By doing so, all of the limitations of Claim 1 are met.


In Regards to Claim 2 (Dependent Upon Claim 1):
Suguro as modified by Daroux discloses the method of Claim 1, as set forth above. Suguro further discloses a step of disposing a tie layer (nickel plating layers, 2b) on both sides (top side and bottom side) of the base material (plate, 2a) before disposing the dielectric layer (surface treatment film, 3) (Figure 2, [0017, 0040]). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
Suguro as modified by Daroux discloses the method of Claim 1, as set forth above. Suguro further discloses a step of disposing a sealant (14) on both sides (top side and bottom side) of the electrode tab (1) (Figures 1 and 2, [0036]). Therefore, all of the limitations of Claim 7 are met. 
In Regards to Claim 8 (Dependent Upon Claim 1):
Suguro as modified by Daroux discloses the method of Claim 1, as set forth above. Suguro further discloses that the electrode tab may be either of an anode tab or a cathode tab [0028]. Therefore, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 1):
Suguro as modified by Daroux discloses the method of Claim 1, as set forth above. Suguro further discloses that the electrode tab may be either of an anode tab or a cathode tab [0028]. Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 1):
Suguro as modified by Daroux discloses the method of Claim 1, as set forth above. Suguro further discloses that the method includes selectively applying a first side (top side) dielectric layer (surface treatment film, 3) (Figure 2, [0017, 0023, 0040]). Therefore, all of the limitations of Claim 10 are met.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Daroux et al. (US 6267790B1), as applied to Claim 2 above, and further in view of Schemenaur et al. (US 20010052510A1).
In Regards to Claim 3 (Dependent Upon Claim 2):
Suguro as modified by Daroux discloses the method of Claim 2, as set forth above. Suguro further discloses that the tie layer is a nickel layer [0017, 0040].
Suguro is deficient in disclosing a step of micro-etching the tie layer after etching the first side of the base material.
Schemenaur discloses a method of micro-etching metal surfaces to increase the surface area thereof [0001]. Schemenaur further discloses that the metal surface may be a nickel surface [0011]. Schemenaur further discloses that the method of micro-etching is particularly applicable to be used in multilayer electronic devices, and that the method serves to improve adhesion of the metal to applied dielectric layers [0001].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of micro-etching the tie layer with reasonable expectation of success in improving the adhesion of the dielectric layer on the tie layer, as taught by Schemenaur. 
The skilled artisan would further find it obvious to perform the step of micro-etching the tie layer after etching the first side of the base material, as such a sequence is one of a finite number of possible sequences which may be selected for performing the steps of the above detailed method (MPEP 2143 I, E).
Thus, by making all of the above modifications, all of the limitations of Claim 3 are met. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Daroux et al. (US 6267790B1), as applied to Claim 1 above, and further in view of Higashi (US 20150155571A1).

In Regards to Claim 4 (Dependent Upon Claim 1):
Suguro as modified by Daroux discloses the method of Claim 1, as set forth above.
Suguro is deficient in disclosing a step of rounding an edge of the base material.
Higashi discloses a conductive member comprising a conductive base substrate (41) to which a cover layer may be applied [0065]. Higashi further discloses that a step of rounding the edges (corner portions) of the conductive base substrate may be performed in order to form the cover layer all around the conductive base substrate (Figure 5E, [0065]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of rounding an edge of the base material, as it is known in the art to round the edges of a conductive base substrate to ensure that a covering layer (i.e. a dielectric layer, tie layer, etc.) can be applied all around the conductive base substrate, as taught by Higashi. By doing so, all of the limitations of Claim 4 are met.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Daroux et al. (US 6267790B1), as applied to Claim 1 above, and further in view of Kim (KR 1976084B1).
In Regards to Claim 5 (Dependent Upon Claim 1):
Suguro as modified by Daroux discloses the method of Claim 1, as set forth above.
Suguro is deficient is disclosing a step of electroplating nickel on the electrode tab.
Kim discloses an electrode terminal which is bonded to an electrode current collector in a secondary battery (Abstract, Novelty). Kim further discloses that the electrode terminal is comprised of a copper base layer, a nickel containing first coating layer which is coated on the base layer, and a second coating layer formed by electroplating (Abstract, Description). Kim further teaches that the second coating layer is comprised of nickel (same metal as first coating layer) (Abstract, Description). Kim further teaches that such an electrode terminal configuration exhibits improved corrosion resistance (Abstract, Use and Advantage).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of electroplating nickel on the electrode tab, as it is known in the art to electroplate nickel on a conductive element of an electrode, and would provide the skilled artisan with a reasonable expectation of success in producing an electrode tab with improved corrosion resistance, as taught by Kim. By doing so, all of the limitations of Claim 5 are met.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Daroux et al. (US 6267790B1), as applied to Claim 1 above, and further in view of Kitagawa (JP 2017162546A) and Morozumi et al. (US 20150318542A1).
In Regards to Claim 6 (Dependent Upon Claim 1):
Suguro as modified by Daroux discloses the method of Claim 1, as set forth above. Suguro further discloses that the dielectric layer is comprised of polyacrylic acid [0023, 0040].
Suguro is deficient in disclosing 1) a step of cutting through the coating on a perimeter of the electrode tab, and 2) that the coating is comprised of a polyimide material.
Regarding 1), Kitagawa discloses a method of manufacturing a battery including a step of trimming the electrode tabs of the battery, which serves to change the shape and size of the electrode tabs [0004, 0006]. Kitagawa further discloses that the trimming step is performed using a cutting blade (122) and set of dies (110/120) (Figure 12, [0055]). Kitagawa teaches that by trimming the electrode tabs, they may be offset from one another and easily identified, and that such a method of manufacturing has improved efficiency [0008, 0036, 0085].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of trimming the electrode tabs, as it is known in the art to trim electrode tabs to have altered size and/or shape, as taught by Kitagawa.
The examiner notes that upon such modification, when the trimming is performed on the electrode tab of Suguro, any coating formed on the perimeter (i.e. polyimide/electric coating) would necessarily be cut through. Thus, by making the above modification the limitation of Claim 6 requiring a step of cutting through the coating on a perimeter of the electrode tab, is met.
Regarding 2), Morozumi discloses an electrode for a secondary battery which is comprised of a current collector (1) and active material layers (2) disposed on both sides of the current collector (1) (Figure 1, [0052]). Morozumi further discloses that the active material layers (2) may be comprised of active materials, a binder, and a conductor [0059]. Morozumi further discloses that the binder may be selected from a list which includes polyimide and poly acrylic acid [0110].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the dielectric layer of Suguro, a polyimide material, as it is known in the art as an equivalent to poly acrylic acid for applications in batteries, as taught by Morozumi. By doing so, all of the limitations of Claim 6 are met.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Daroux et al. (US 6267790B1), as applied to Claim 1 above, and further in view of Lee et al. (WO 2019066460A1).
In Regards to Claim 11 (Dependent Upon Claim 2):
Suguro as modified by Daroux discloses the method of Claim 2, as set forth above.
Suguro is deficient in disclosing that the tie layer is an organic antioxidant.
Lee discloses a polymer electrolyte membrane comprising a porous support, a first layer comprising a first ion conductor, and a second layer comprising a second ion conductor (p.3. lines 17-22). Lee further discloses that the first ion conductor may be an organic antioxidant and the second ion conductor may be a metal antioxidant (p.2, lines 36-39). Lee further discloses that the metal antioxidant may be nickel, and that the second layer may be disposed on the first layer (Figure 6, p.16, lines 1-3). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the tie layer an organic antioxidant, as it is known in the art as an ion conductor for applications in a battery and is taught to be used for the same applications as nickel (tie layer of Claim 2), as taught by Lee. By doing so, all of the limitations of Claim 11 are met. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Daroux et al. (US 6267790B1), as applied to Claim 1 above, and further in view of Nii et al. (US 20080102362A1).
In Regards to Claim 12 (Dependent Upon Claim 2):
Suguro as modified by Daroux discloses the method of Claim 2, as set forth above.
Suguro is deficient in disclosing that the tie layer is a conversion coating.
Nii discloses a lead member for an electricity storing device comprised of a first member (11) and a second member (12) (Figure 1A, [0076]). Nii further discloses the first member (11) is electrically connected to an electrode and is comprised of a metal material (Figure 1A, [0078]). Nii further discloses that the first member (11) may be provided with a corrosion resistant treatment which is selected from a list which includes Ni plating and a chromate treatment [0078]. Nii teaches that when corrosion is formed on the lead member, contact resistance of the bonded portion is increased and the battery performance is diminished [0005].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the tie layer of Suguro, a chromate layer, as it is known in the art as an equivalent to a nickel plating layer (tie layer of Claim 2), and would provide the tab with enhanced corrosion protection, as taught by Nii. 
The examiner notes that as chromate is provided by the Applicant as an example of a conversion coating [0050], by the above modification, the chromate layer would certainly be considered a conversion coating. Thus, upon making the above modification, all of the limitations of Claim 12 are met.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Daroux et al. (US 6267790B1), as applied to Claim 1 above, and further in view of Okano et al. (US 20090325073A1).
In Regards to Claim 13 (Dependent Upon Claim 2):
Suguro as modified by Daroux discloses the method of Claim 2, as set forth above. Suguro further discloses that the tab lead (1) comprises a base material (plate, 2a), which is a copper plate coated on both sides with a tie layer (nickel plating layers, 2b) formed of nickel (Figure 2, [0017]). Suguro further teaches that the tab lead metal has an adhesion interface with a battery sealing resin [0007].
The examiner notes that as Suguro teaches that the tab lead material surface is formed of nickel when the tie layer is present, and said surface has an adhesion interface with the battery sealing resin, the skilled artisan would appreciate that nickel would necessarily have adhesion properties, and such adhesion properties would be known when selecting nickel as the tie layer material.
Suguro is deficient in disclosing that the tie layer is a vapor deposited metal.
Okano discloses a steel plate which may be surface-treated by plating a layer of nickel on the surface of the steel plate [0043]. Okano further teaches that a vapor deposition method may be used to apply the nickel layer instead of an electroplating method [0043].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the method of applying the nickel layer on the base material of Suguro, a vapor deposition method, as it is known in the art as a suitable method for applying a nickel layer to a substrate, as taught by Okano. By doing so, all of the limitations of Claim 13 are met.



In Regards to Claim 14 (Dependent Upon Claim 2):
Suguro as modified by Daroux discloses the method of Claim 2, as set forth above. Suguro is deficient in disclosing that nickel is plated via electrolytic or electroless methods.
Okano discloses a steel plate which may be surface-treated by plating a layer of nickel on the surface of the steel plate [0043]. Okano further teaches that the nickel layer may be applied via an electrolytic plating method [0043].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the method of applying the nickel layer on the base material of Suguro, an electrolytic plating method, as it is known in the art as a suitable method for applying a nickel layer to a substrate, as taught by Okano. By doing so, all of the limitations of Claim 14 are met.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) and further in view of Frank (US 20170330695A1) and Daroux et al. (US 6267790B1).
In Regards to Claim 15:
Suguro discloses a method of manufacturing an electrode tab (1), comprising: starting with a base material (plate, 2a) having a first side (top side) and the second side (bottom side) (see Figure 2); disposing a dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0023, 0040]).
Suguro is deficient in disclosing 1) that the dielectric was disposed in lanes, and 2) pattern etching the base material to form an electrical tab.
Regarding 1), Frank discloses a dielectric energy storage device which comprises a dielectric energy storage layer which may be printed via inkjet printer in a pattern [0091-0092]. As can be seen in Figure 5, Frank discloses that the pattern of the dielectric energy storage layer may include lanes of the dielectric material applied in both the lengthwise and widthwise directions, creating a checkered-like pattern.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify they dielectric layers of Suguro to be applied in lanes rather than a continuous sheet, as it is a known pattern of applying dielectric material in the art, as taught by Frank. Furthermore, it has been held that aesthetic design changes such as changes in shape  does not have patentable weight (MPEP 2144 IV). Thus, upon the above modification, the limitation of Claim 15 requiring that the dielectric was disposed in lanes, is met.
Regarding 2), Daroux discloses a method of providing a seal between a battery tab (lead) and the packaging of a battery (p.11, Col. 3, lines 38-40). Daroux further discloses that the method includes a step of treating the tab (lead) to enhance adhesion and thereby improve the strength of the seal, wherein the treatment may include etching the surface of the tab (lead) to clean and roughen the surface which results in increased surface area (p.11, Col.3, lines 43 and p.12, Col. 6, lines 45-55).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of etching the first side of the base material, with a reasonable expectation of success in increasing the surface area of the base material and preparing the base material to have enhanced adhesion with other applied materials, as taught by Daroux. 
The examiner notes, that by performing the step of etching the base material (plate, 2a) after the lanes of dielectric is applied to the first side (top side) of the base material (plate, 2a), a pattern is necessarily formed by the etching of the first side (top side), as a pattern of exposed base material (plate, 2a) is formed upon the application of the lanes of dielectric. Thus, if the exposed portions of the base material (plate, 2a) is the only portions of the base material (plate, 2a) that is being etched, it would necessarily be etched in a pattern. Therefore, upon all of the above modifications, all of the limitations of Claim 15 are met.
In Regards to Claim 19 (Dependent Upon Claim 15):
Suguro as modified by Frank and Daroux discloses the method of Claim 15, as set forth above. Suguro further discloses that the electrode tab (1) base material (2a) may be an aluminum foil (Figure 2, [0028, 0044]). Therefore, all of the limitations of Claim 19 are met.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Frank (US 20170330695A1) and Daroux et al. (US 6267790B1), as applied to Claim 15 above, and further in view of Nii et al. (US 20080102362A1).
In Regards to Claim 16 (Dependent Upon Claim 15):
Suguro as modified by Frank and Daroux discloses the method of Claim 15, as set forth above. Suguro further discloses that the base material (plate, 2a) is a copper plate which has a layer of nickel (plating layers, 2b) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017]).
Suguro is deficient in disclosing that the copper foil includes a chromate layer.
Nii discloses a lead member for an electricity storing device comprised of a first member (11) and a second member (12) (Figure 1A, [0076]). Nii further discloses the first member (11) is electrically connected to an electrode and is comprised of a metal material (Figure 1A, [0078]). Nii further discloses that the first member (11) may be provided with a corrosion resistant treatment which is selected from a list which includes Ni plating and a chromate treatment [0078]. Nii teaches that when corrosion is formed on the lead member, contact resistance of the bonded portion is increased and the battery performance is diminished [0005].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the base material of Suguro to have chromate layers rather than nickel layers, as chromate plating layers are known in the art as equivalent to nickel plating layers, and would provide the tab with enhanced corrosion protection, as taught by Nii. By doing so, all of the limitations of Claim 16 are met. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Frank (US 20170330695A1) and Daroux et al. (US 6267790B1), as applied to Claim 15 above, and further in view of Schemenaur et al. (US 20010052510A1).
In Regards to Claim 17 (Dependent Upon Claim 15):
Suguro as modified by Frank and Daroux discloses the method of Claim 15, as set forth above. Suguro further discloses that the base material (plate, 2a) is a copper plate which has a layer of nickel (plating layers, 2b) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017]).
Suguro is deficient in disclosing a step of micro-etching the base material to expose copper surface.
Schemenaur discloses a method of micro-etching metal surfaces to increase the surface area thereof [0001]. Schemenaur further discloses that the metal surface may be a nickel surface [0011]. Schemenaur further discloses that the method of micro-etching is particularly applicable to be used in multilayer electronic devices, and that the method serves to improve adhesion of the metal to applied dielectric layers [0001].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of micro-etching the base material with reasonable expectation of success in improving the adhesion of the dielectric layer on the base material, as taught by Schemenaur. 
The examiner notes, that as the surface of the base material is comprised of nickel and core of the base material is comprised of copper, the skilled artisan would appreciate that when micro-etching is performed on the surface of the base material, portions of the nickel surface will necessarily be removed and portions of the copper material exposed. Thus, by making the above modification, all of the limitations of Claim 17 are met.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Frank (US 20170330695A1) and Daroux et al. (US 6267790B1), as applied to Claim 15 above, and further in view of Kim (KR 1976084B1).
In Regards to Claim 18 (Dependent Upon Claim 15):
Suguro as modified by Frank and Daroux discloses the method of Claim 15, as set forth above. Suguro further discloses that the base material (plate, 2a) is a copper plate which has a layer of nickel (plating layers, 2b) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017]).
Suguro is deficient in disclosing a step of plating nickel on all exposed copper surfaces.
Kim discloses an electrode terminal which is bonded to an electrode current collector in a secondary battery (Abstract, Novelty). Kim further discloses that the electrode terminal is comprised of a copper base layer, a nickel containing first coating layer which is coated on the base layer, and a second coating layer formed by electroplating (Abstract, Description). Kim further teaches that the second coating layer is comprised of nickel (same metal as first coating layer) (Abstract, Description). Kim further teaches that such an electrode terminal configuration exhibits improved corrosion resistance (Abstract, Use and Advantage).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of electroplating nickel on the electrode tab, as it is known in the art to electroplate nickel on a conductive element of an electrode, and would provide the skilled artisan with a reasonable expectation of success in producing an electrode tab with improved corrosion resistance, as taught by Kim. By doing so, all of the limitations of Claim 18 are met.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Frank (US 20170330695A1) and Daroux et al. (US 6267790B1), as applied to Claim 15 above, and further in view of Higashi (US 20150155571A1).
In Regards to Claim 20 (Dependent Upon Claim 19):
Suguro as modified by Frank and Daroux discloses the method of Claim 19, as set forth above.
Suguro is deficient in disclosing a step of rounding edges of all exposed aluminum surfaces.
Higashi discloses a conductive member comprising a conductive base substrate (41) to which a cover layer may be applied [0065]. Higashi further discloses that a step of rounding the edges (corner portions) of the conductive base substrate may be performed in order to form the cover layer all around the conductive base substrate (Figure 5E, [0065]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of rounding the edges of the base material, as it is known in the art to round the edges of a conductive base substrate to ensure that a covering layer (i.e. a dielectric layer, tie layer, etc.) can be applied all around the conductive base substrate, as taught by Higashi. By doing so, all of the limitations of Claim 20 are met.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Frank (US 20170330695A1), Daroux et al. (US 6267790B1), and Higashi (US 20150155571A1), as applied to Claim 20 above, and further in view of Morozumi et al. (US 20150318542A1).
In Regards to Claim 21 (Dependent Upon Claim 20):
Suguro as modified by Frank, Daroux, and Higashi discloses the method of Claim 20, as set forth above. As detailed above in the rejection of Claim 15, Suguro discloses that a dielectric layer (surface treatment film, 3) is disposed on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0023, 0040]). Upon the modification by Frank, the dielectric layer is applied in lanes rather than a continuous sheet. Suguro further discloses that the dielectric layer is comprised of polyacrylic acid [0023, 0040].
Suguro is deficient in disclosing that the dielectric material is a polyimide material.
Morozumi discloses an electrode for a secondary battery which is comprised of a current collector (1) and active material layers (2) disposed on both sides of the current collector (1) (Figure 1, [0052]). Morozumi further discloses that the active material layers (2) may be comprised of active materials, a binder, and a conductor [0059]. Morozumi further discloses that the binder may be selected from a list which includes polyimide and poly acrylic acid [0110].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the dielectric layer of Suguro, a polyimide material, as it is known in the art as an equivalent to poly acrylic acid for applications in batteries, as taught by Morozumi. By doing so, all of the limitations of Claim 21 are met.
In Regards to Claim 22 (Dependent Upon Claim 21):
Suguro as modified by Frank, Daroux, Higashi, and Morozumi discloses the method of Claim 21, as set forth above.
Modified Suguro is deficient in disclosing the width of the polyimide lanes on either side of the base material (2a).
However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the width of the polyimide lanes on the second side of the base material, a smaller width than the width of the polyimide lanes on the first side of the base material, as it is one of a finite number of possible configurations (lanes on second side may be narrower, wider, or the same size) (MPEP 2143 I, E). By doing so, all of the limitations of Claim 22 are met.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) further in view of Nii et al. (US 20080102362A1), Eitouni et al. (WO 0177753A1), Frank (US 20170330695A1), Kim (KR 1976084B1), and Schemenaur et al. (US 20010052510A1).


In Regards to Claim 23:
Suguro discloses a method of manufacturing an electrode tab (1), comprising: starting with a base material (plate, 2a) having a first side (top side) and the second side (bottom side) (see Figure 2); disposing a dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a), and developing the dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017, 0023, 0040]). Suguro further discloses that the base material (plate, 2a) is a copper foil which has a layer of nickel (plating layers, 2b) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017]). Suguro further discloses that the electrode tab may be either of an anode tab or a cathode tab [0028]. Suguro further discloses that the dielectric layer is comprised of polyacrylic acid [0023, 0040].
Suguro is deficient in disclosing 1) that the base material is chromate treated forming a chromate layer; 2) that the dielectric layers comprise a photoimageable polyimide material; 3) that the dielectric layers are applied/developed in a pattern; 4) disposing a nickel layer on the base material; 5) etching of the base material; and 6) etching the nickel layer to form a resistive temperature detector circuit.
	Regarding 1), Nii discloses a lead member for an electricity storing device comprised of a first member (11) and a second member (12) (Figure 1A, [0076]). Nii further discloses the first member (11) is electrically connected to an electrode and is comprised of a metal material (Figure 1A, [0078]). Nii further discloses that the first member (11) may be provided with a corrosion resistant treatment which is selected from a list which includes Ni plating and a chromate treatment [0078]. Nii teaches that when corrosion is formed on the lead member, contact resistance of the bonded portion is increased and the battery performance is diminished [0005].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the base material of Suguro to have chromate layers rather than nickel layers, as chromate plating layers are known in the art as equivalent to nickel plating layers, and would provide the tab with enhanced corrosion protection, as taught by Nii. By doing so, the limitation of Claim 23 requiring that the base material is chromate treated forming a chromate layer, is met.
Regarding 2), Eitouni discloses a photoimageable polyimide coating to be applied via electrophoretic deposition techniques to microelectronics devices (p.5, lines 15-19). Eitouni teaches that the coating provides the electronic device with an electrically insulating protective layer (p.5, lines 19-23). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the dielectric layer of Suguro, a photoimageable polyimide material, as it is known in the art to coat such a material on conductive materials for electronic applications, as taught by Eitouni, and would provide the skilled artisan with a reasonable expectation of success in providing a protective coating for the electrode tab. By doing so, the limitation of Claim 23 requiring that the dielectric layers are comprised of a photoimageable polyimide material, is met.
Regarding 3), Frank discloses a dielectric energy storage device which comprises a dielectric energy storage layer which may be printed via inkjet printer in a pattern [0091-0092]. As can be seen in Figure 5, Frank discloses that the pattern of the dielectric energy storage layer may include lanes of the dielectric material applied in both the lengthwise and widthwise directions, creating a checkered-like pattern.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify they dielectric layers of Suguro to be applied in lanes rather than a continuous sheet, as it is a known pattern of applying dielectric material in the art, as taught by Frank. Furthermore, it has been held that aesthetic design changes such as changes in shape  does not have patentable weight (MPEP 2144 IV). 
The examiner notes that upon the above modification, as the dielectric layers are added in a pattern design, the dielectric layers are necessarily developed in a pattern as well. Thus, following the above modification, the limitation of Claim 23 requiring that the dielectric layers are applied/developed in a pattern, is met.
Regarding 4), Kim discloses an electrode terminal which is bonded to an electrode current collector in a secondary battery (Abstract, Novelty). Kim further discloses that the electrode terminal is comprised of a copper base layer, a nickel containing first coating layer which is coated on the base layer, and a second coating layer formed by electroplating (Abstract, Description). Kim further teaches that the second coating layer is comprised of nickel (same metal as first coating layer) (Abstract, Description). Kim further teaches that such an electrode terminal configuration exhibits improved corrosion resistance (Abstract, Use and Advantage).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of electroplating nickel on the electrode tab, as it is known in the art to electroplate nickel on a conductive element of an electrode, and would provide the skilled artisan with a reasonable expectation of success in producing an electrode tab with improved corrosion resistance, as taught by Kim. By doing so, the limitation of Claim 23 requiring that disposing a nickel layer on both sides of the base material via plating, is met.
Regarding 5) and 6), Schemenaur discloses a method of micro-etching metal surfaces to increase the surface area thereof [0001]. Schemenaur further discloses that the metal surface may be a nickel surface [0011]. Schemenaur further discloses that the method of micro-etching is particularly applicable to be used in multilayer electronic devices [0001].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of micro-etching the base material, as it is known in the art to micro-etch a metal surface of electronic devices, as taught by Schemenaur. 
The examiner notes, that when the photoimageable polyimide layer is applied in a pattern (lanes), the exposed portions of the base material are also formed in a pattern (i.e. space between lanes). Thus, when micro-etching is performed on the electrode tab following the application of the polyimide layer, the etching is necessarily only being performed on the base material surface in a pattern. Further, the skilled artisan would appreciate that upon the above modification where the layer of chromate exists on both the first side (top side) and second side (bottom side) of the base material, and where nickel is plated on the first side (top side) and second side (bottom side) of the base material over the chromate layer, that when the base material is subjected to micro-etching, portions of the nickel plating layer, the chromate layer, and the copper base material core would necessarily be removed upon a varying degree of etching.
The examiner notes that the claim limitation requiring that the nickel layer is etched “to form a resistive temperature detector circuit” would necessarily be met upon the above modification as the instant specification teaches that the etching results in the formation of access points to electronic components such as a reference electrode terminal, a resistive temperature detector, etc. [0087], and does not further provide any details on what would be considered a resistive temperature detector circuit. Thus, it would be understood by the skilled artisan that resistive temperature detector circuit represents an intended use of the manufactured tab, and the step of etching would provide the means to use the tab in such a way.
The examiner further notes that as all of the above modifications result in an electrode tab where both the first side (top side) and the second side (bottom side) are the same (same layers, same etching, etc.), that terms such as “separator side” and “foil side” are arbitrary, and limitations related to both of the “separator side” and “foil side” are met.
Thus upon all of the above modifications, all of the limitations of Claim 23 are met.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Nii et al. (US 20080102362A1), Eitouni et al. (WO 0177753A1), Frank (US 20170330695A1), Kim (KR 1976084B1), and Schemenaur et al. (US 20010052510A1), as applied to Claim 23 above, and further in view of Guo et al. (US 20170250392A1). 
In Regards to Claim 24 (Dependent Upon Claim 23):
Suguro as modified by Nii, Eitouni, Frank, Kim, and Schemenaur discloses the method of Claim 23, as set forth above.
Suguro is deficient in disclosing a step of selectively applying a reference electrode material.
Guo discloses a secondary battery comprised of an anode electrode (1), a cathode  electrode (3), and a separator (5) (Figure 1, [0079]). Guo further discloses that the anode electrode (1) is comprised of an anode tab, wherein an anode active material is coated on the surface of the anode tab, and the anode active material is graphite [0025]. Guo teaches that by applying active material to the tab, the energy density of the battery is improved [0025].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of applying a layer of graphite material to the tab of Suguro, as it is known in the art to apply active material to an electrode tab to increase the energy density of a battery, as taught by Guo.
The examiner notes that the instant specification teaches graphite as a reference electrode material, thus the above graphite material reads as applying a reference electrode material. Therefore, upon the above modification, all of the limitations of Claim 24 are met.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) and further in view of Eitouni et al. (WO 0177753A1), Frank (US 20170330695A1) and Daroux et al. (US 6267790B1).

In Regards to Claim 25:
Suguro discloses a method of manufacturing an electrode tab (1), comprising: starting with a base material (plate, 2a) having a first side (top side) and the second side (bottom side) (see Figure 2); disposing a dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a), and developing the dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017, 0023, 0040]). Suguro further discloses that the base material (plate, 2a) has a layer of nickel (plating layers, 2b) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017]). Suguro further discloses that the electrode tab may be either of an anode tab or a cathode tab [0028]. Suguro further discloses that the dielectric layer is comprised of polyacrylic acid [0023, 0040]. Suguro further discloses that the electrode tab (1) base material (2a) may be an aluminum foil (Figure 2, [0028, 0044]).
Suguro is deficient in disclosing 1) that the dielectric layers comprise a photoimageable polyimide material; 2) that the dielectric layers are applied/developed in a pattern; and 3) etching of the base material, wherein etching the nickel layer is to form a resistive temperature detector circuit.
Regarding 1), Eitouni discloses a photoimageable polyimide coating to be applied via electrophoretic deposition techniques to microelectronics devices (p.5, lines 15-19). Eitouni teaches that the coating provides the electronic device with an electrically insulating protective layer (p.5, lines 19-23). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the dielectric layer of Suguro, a photoimageable polyimide material, as it is known in the art to coat such a material on conductive materials for electronic applications, as taught by Eitouni, and would provide the skilled artisan with a reasonable expectation of success in providing a protective coating for the electrode tab. By doing so, the limitation of Claim 25 requiring that the dielectric layers are comprised of a photoimageable polyimide material, is met.
Regarding 2), Frank discloses a dielectric energy storage device which comprises a dielectric energy storage layer which may be printed via inkjet printer in a pattern [0091-0092]. As can be seen in Figure 5, Frank discloses that the pattern of the dielectric energy storage layer may include lanes of the dielectric material applied in both the lengthwise and widthwise directions, creating a checkered-like pattern.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify they dielectric layers of Suguro to be applied in lanes rather than a continuous sheet, as it is a known pattern of applying dielectric material in the art, as taught by Frank. Furthermore, it has been held that aesthetic design changes such as changes in shape  does not have patentable weight (MPEP 2144 IV). 
The examiner notes that upon the above modification, as the dielectric layers are added in a pattern design, the dielectric layers are necessarily developed in a pattern as well. Thus, following the above modification, the limitation of Claim 25 requiring that the dielectric layers are applied/developed in a pattern, is met.
Regarding 3), Daroux discloses a method of providing a seal between a battery tab (lead) and the packaging of a battery (p.11, Col. 3, lines 38-40). Daroux further discloses that the method includes a step of treating the tab (lead) to enhance adhesion and thereby improve the strength of the seal, wherein the treatment may include etching the surface of the tab (lead) to clean and roughen the surface which results in increased surface area (p.11, Col.3, lines 43 and p.12, Col. 6, lines 45-55).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of etching both sides of the base material, with a reasonable expectation of success in increasing the surface area of the base material and preparing the base material to have enhanced adhesion with other applied materials, as taught by Daroux. 
The examiner notes, that when the photoimageable polyimide layer is applied in a pattern (lanes), the exposed portions of the base material are also formed in a pattern (i.e. space between lanes). Thus, when etching is performed on the electrode tab following the application of the polyimide layer, the etching is necessarily only being performed on the base material surface in a pattern. 
The examiner notes that the claim limitation requiring that the nickel layer is etched “to form a resistive temperature detector circuit” would necessarily be met upon the above modification as the instant specification teaches that the etching results in the formation of access points to electronic components such as a reference electrode terminal, a resistive temperature detector, etc. [0087], and does not further provide any details on what would be considered a resistive temperature detector circuit. Thus, it would be understood by the skilled artisan that resistive temperature detector circuit represents an intended use of the manufactured tab, and the step of etching would provide the means to use the tab in such a way.
The examiner further notes that as all of the above modifications result in an electrode tab where both the first side (top side) and the second side (bottom side) are the same (same layers, same etching, etc.), that terms such as “separator side” and “foil side” are arbitrary, and limitations related to both of the “separator side” and “foil side” are met. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Frank (US 20170330695A1), Daroux et al. (US 6267790B1), Higashi (US 20150155571A1), and Morozumi et al. (US 20150318542A1), as applied to Claim 21 above, and further in view of Guo et al. (US 20170250392A1).


In Regards to Claim 26 (Dependent Upon Claim 21):
Suguro as modified by Frank, Daroux, Higashi, and Morozumi discloses the method of Claim 21, as set forth above.
Suguro is deficient in disclosing a step of selectively applying a reference electrode material to a portion of the exposed base material on the separator side.
Guo discloses a secondary battery comprised of an anode electrode (1), a cathode  electrode (3), and a separator (5) (Figure 1, [0079]). Guo further discloses that the anode electrode (1) is comprised of an anode tab, wherein an anode active material is coated on the surface of the anode tab, and the anode active material is graphite [0025]. Guo teaches that by applying active material to the tab, the energy density of the battery is improved [0025].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of applying a layer of graphite material to the tab of Suguro, as it is known in the art to apply active material to an electrode tab to increase the energy density of a battery, as taught by Guo.
The examiner notes that the instant specification teaches graphite as a reference electrode material, thus the above graphite material reads as applying a reference electrode material. Therefore, upon the above modification, all of the limitations of Claim 26 are met.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1), Eitouni et al. (WO 0177753A1),  Daroux et al. (US 6267790B1), and Guo et al. (US 20170250392A1).
In Regards to Claim 27:
Suguro discloses a method of manufacturing an electrode tab (1), comprising: starting with a base material (plate, 2a) having a first side (top side) and the second side (bottom side) (see Figure 2); disposing a dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a), and developing the dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017, 0023, 0040]). Suguro further discloses that the base material (plate, 2a) has a layer of nickel (plating layers, 2b) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017]). Suguro further discloses that the electrode tab may be either of an anode tab or a cathode tab [0028]. Suguro further discloses that the dielectric layer is comprised of polyacrylic acid [0023, 0040]. Suguro further discloses that the electrode tab (1) base material (2a) may be an aluminum foil (Figure 2, [0028, 0044]).
Suguro is deficient in disclosing 1) that the dielectric layers comprise a photoimageable polyimide material; 2) etching of the base material, and 3) the cathode tab with integrated reference electrode.
Regarding 1), Eitouni discloses a photoimageable polyimide coating to be applied via electrophoretic deposition techniques to microelectronics devices (p.5, lines 15-19). Eitouni teaches that the coating provides the electronic device with an electrically insulating protective layer (p.5, lines 19-23). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the dielectric layer of Suguro, a photoimageable polyimide material, as it is known in the art to coat such a material on conductive materials for electronic applications, as taught by Eitouni, and would provide the skilled artisan with a reasonable expectation of success in providing a protective coating for the electrode tab. By doing so, the limitation of Claim 27 requiring that the dielectric layers are comprised of a photoimageable polyimide material, is met.
Regarding 2), Daroux discloses a method of providing a seal between a battery tab (lead) and the packaging of a battery (p.11, Col. 3, lines 38-40). Daroux further discloses that the method includes a step of treating the tab (lead) to enhance adhesion and thereby improve the strength of the seal, wherein the treatment may include etching the surface of the tab (lead) to clean and roughen the surface which results in increased surface area (p.11, Col.3, lines 43 and p.12, Col. 6, lines 45-55).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of etching both sides of the base material, with a reasonable expectation of success in increasing the surface area of the base material and preparing the base material to have enhanced adhesion with other applied materials, as taught by Daroux. By doing so, the limitation of Claim 27 requiring a step of etching of the base material, is met.
Regarding 3), Guo discloses a secondary battery comprised of an anode electrode (1), a cathode  electrode (3), and a separator (5) (Figure 1, [0079]). Guo further discloses that the anode electrode (1) is comprised of an anode tab, wherein an anode active material is coated on the surface of the anode tab, and the anode active material is graphite [0025]. Guo teaches that by applying active material to the tab, the energy density of the battery is improved [0025].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of applying a layer of graphite material to coat both sides of the tab of Suguro following the etching process, as it is known in the art to apply active material to an electrode tab to increase the energy density of a battery, as taught by Guo.
The examiner notes that the instant specification teaches graphite as a reference electrode material, thus the above graphite material reads as applying a reference electrode material. Therefore, upon the above modification, all of the limitations of Claim 27 are met.
The examiner notes that as all of the above modifications result in an electrode tab where both the first side (top side) and the second side (bottom side) are the same (same layers, same etching, etc.), that terms such as “separator side” and “foil side” are arbitrary, and limitations related to both of the “separator side” and “foil side” are met.
In Regards to Claim 28 (Dependent Upon Claim 27):
	Suguro as modified by Eitouni, Daroux, and Guo discloses the method of Claim 27 as set forth above. As detailed above, modified Suguro discloses that the dielectric layer (photoimageable polyimide layer) is disposed and developed on both sides of the base material, and a reference electrode material is applied to both sides of the electrode tabs following the etching step. As such, the skilled artisan would appreciate that the etching step would necessarily expose portions of the base material, thus the reference electrode material would of course be coated on those exposed portions. 
The examiner notes that as all of the above modifications result in an electrode tab where both the first side (top side) and the second side (bottom side) are the same (same layers, same etching, etc.), that terms such as “separator side” and “foil side” are arbitrary, and limitations related to both of the “separator side” and “foil side” are met. Thus, all of the limitations of Claim 28 are met. 
In Regards to Claim 29:
Suguro discloses a method of manufacturing an electrode tab (1), comprising: starting with a base material (plate, 2a) having a first side (top side) and the second side (bottom side) (see Figure 2); disposing a dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a), and developing the dielectric layer (surface treatment film, 3) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017, 0023, 0040]). Suguro further discloses that the base material (plate, 2a) has a layer of nickel (plating layers, 2b) on both sides (top side and bottom side) of the base material (plate, 2a) (Figure 2, [0017]). Suguro further discloses that the electrode tab may be either of an anode tab or a cathode tab [0028]. Suguro further discloses that the dielectric layer is comprised of polyacrylic acid [0023, 0040]. Suguro further discloses that the electrode tab (1) base material (2a) may be an aluminum foil (Figure 2, [0028, 0044]).
Suguro is deficient in disclosing 1) that the dielectric layers comprise a photoimageable polyimide material; 2) etching of the base material, and 3) the cathode tab with integrated reference electrode.
Regarding 1), Eitouni discloses a photoimageable polyimide coating to be applied via electrophoretic deposition techniques to microelectronics devices (p.5, lines 15-19). Eitouni teaches that the coating provides the electronic device with an electrically insulating protective layer (p.5, lines 19-23). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the dielectric layer of Suguro, a photoimageable polyimide material, as it is known in the art to coat such a material on conductive materials for electronic applications, as taught by Eitouni, and would provide the skilled artisan with a reasonable expectation of success in providing a protective coating for the electrode tab. By doing so, the limitation of Claim 29 requiring that the dielectric layers are comprised of a photoimageable polyimide material, is met.
Regarding 2), Daroux discloses a method of providing a seal between a battery tab (lead) and the packaging of a battery (p.11, Col. 3, lines 38-40). Daroux further discloses that the method includes a step of treating the tab (lead) to enhance adhesion and thereby improve the strength of the seal, wherein the treatment may include etching the surface of the tab (lead) to clean and roughen the surface which results in increased surface area (p.11, Col.3, lines 43 and p.12, Col. 6, lines 45-55).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of etching both sides of the base material, with a reasonable expectation of success in increasing the surface area of the base material and preparing the base material to have enhanced adhesion with other applied materials, as taught by Daroux. By doing so, the limitation of Claim 29 requiring a step of etching of the base material, is met.
Regarding 3), Guo discloses a secondary battery comprised of an anode electrode (1), a cathode  electrode (3), and a separator (5) (Figure 1, [0079]). Guo further discloses that the anode electrode (1) is comprised of an anode tab, wherein an anode active material is coated on the surface of the anode tab, and the anode active material is graphite [0025]. Guo teaches that by applying active material to the tab, the energy density of the battery is improved [0025].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Suguro a step of applying a layer of graphite material to coat both sides of the tab of Suguro following the etching process, as it is known in the art to apply active material to an electrode tab to increase the energy density of a battery, as taught by Guo.
The examiner notes that the instant specification teaches graphite as a reference electrode material, thus the above graphite material reads as applying a reference electrode material. Therefore, upon the above modification, all of the limitations of Claim 29 are met.
The examiner notes that as all of the above modifications result in an electrode tab where both the first side (top side) and the second side (bottom side) are the same (same layers, same etching, etc.), that terms such as “separator side” and “foil side” are arbitrary, and limitations related to both of the “separator side” and “foil side” are met.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (US 20160248074A1) as modified by Eitouni et al. (WO 0177753A1),  Daroux et al. (US 6267790B1), and Guo et al. (US 20170250392A1), as applied to Claim 29 above, and further in view of Frank (US 20170330695A1).
In Regards to Claim 30 (Dependent Upon Claim 29):
	Suguro as modified by Eitouni, Daroux, and Guo discloses the method of Claim 29 as set forth above. As detailed above, modified Suguro discloses that the dielectric layer (photoimageable polyimide layer) is disposed and developed on both sides of the base material, and a reference electrode material is applied to both sides of the electrode tabs following the etching step. As such, the skilled artisan would appreciate that the etching step would necessarily expose portions of the base material, thus the reference electrode material would of course be coated on those exposed portions. 
	Suguro is deficient in disclosing that the dielectric later is applied in lanes on the base material.
Frank discloses a dielectric energy storage device which comprises a dielectric energy storage layer which may be printed via inkjet printer in a pattern [0091-0092]. As can be seen in Figure 5, Frank discloses that the pattern of the dielectric energy storage layer may include lanes of the dielectric material applied in both the lengthwise and widthwise directions, creating a checkered-like pattern.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify they dielectric layers of Suguro to be applied in lanes rather than a continuous sheet, as it is a known pattern of applying dielectric material in the art, as taught by Frank. Furthermore, it has been held that aesthetic design changes such as changes in shape  does not have patentable weight (MPEP 2144 IV). 
The examiner notes that as all of the above modifications result in an electrode tab where both the first side (top side) and the second side (bottom side) are the same (same layers, same etching, etc.), that terms such as “separator side” and “foil side” are arbitrary, and limitations related to both of the “separator side” and “foil side” are met. Thus, upon the above modification, all of the limitations of Claim 30 are met. 
Double Patenting
Applicant is advised that should Claim 27 be found allowable, Claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should Claim 29 be found allowable, Claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724